United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.E., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
BUDGET OFFICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Basile, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1078
Issued: January 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2006 appellant filed a timely appeal from the January 30, 2006 decision of
the Office of Workers’ Compensation Programs denying a prerecoupment hearing. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over this issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for a prerecoupment
hearing.
FACTUAL HISTORY
On June 25, 2001 appellant, a 40-year-old secretary, filed an occupational disease claim
that was accepted for bilateral carpal tunnel syndrome. She was placed on the periodic rolls and
was periodically required to provide information as to her employment income.
On October 14, 2005 the Office made a preliminary determination that appellant should
forfeit her entitlement to compensation for the period June 16, 2003 and May 12, 2004, on the
grounds that she had knowingly withheld self-employment information from the Office. On

December 1, 2005 the Office finalized its preliminary decision. On December 1, 2005 the Office
also issued a preliminary finding that appellant had been overpaid in the amount of $32,970.81,
as a result of the forfeiture determination. The Office found that appellant was at fault in the
creation of this overpayment because she knowingly failed to report self-employment
information on Form EN1032. The Office advised appellant that, if she disagreed with the fact
or amount of the overpayment, or the finding of fault, she had a right to submit any evidence or
arguments, and the right to request a prerecoupment hearing within 30 days. The record also
contains a second preliminary determination of overpayment dated December 5, 2005, which
was identical in content to the December 1, 2005 preliminary determination, and which
contained identical notice provisions to appellant.
By letter dated January 6, 2006, appellant requested a prerecoupment hearing on the
issues of fault and a possible waiver of the overpayment. She explained that she had not
responded within 30 days because she had been unable to meet with her counsel. The envelope
in which the request was sent was postmarked January 6, 2006. In support of her request,
appellant submitted an overpayment recovery questionnaire.
By decision dated January 30, 2006, the hearing representative denied appellant’s request
for a hearing on the grounds that her request was untimely. The hearing representative indicated
that, although appellant was not entitled to a hearing as a matter of right, the overpayment issue
could equally well be addressed by requesting reconsideration.
LEGAL PRECEDENT
Section 10.432 of the Office’s regulations provides that in response to a preliminary
notice of an overpayment, a claimant may request a prerecoupment hearing within 30 days of the
written notice of overpayment. Failure to request the hearing within this 30-day time period
shall constitute a waiver of that right.1
ANALYSIS
By its preliminary overpayment determination dated December 1, 2005, the Office
provided appellant with written notice of her right to a prerecoupment hearing and informed her
that, in order to protect her right, she must request a hearing within 30 days of the date of the
letter. On January 6, 2006 appellant requested a prerecoupment hearing. Appellant accordingly
failed to request a hearing within 30 days of the Office’s December 1, 2005 preliminary
overpayment determination. The Board notes that the record contains a second preliminary
determination of overpayment dated December 5, 2006, which was identical in content to the
December 1, 2005 preliminary determination, and which contained identical notice provisions to
appellant. Whether appellant’s 30-day period began to run on December 1 or 5, 2005, her
January 6, 2006 request for a prerecoupment hearing fell outside of the 30-day period. Pursuant
to 20 C.F.R. § 10.432, such failure to timely request a prerecoupment hearing constitutes a

1

20 C.F.R. § 10.432.

2

waiver of her right to do so. The Office, therefore, properly denied appellant’s request for a
prerecoupment hearing.2
The Office’s Branch of Hearings and Review further indicated that the overpayment issue
could equally well be addressed on reconsideration. The Board notes, however, that a request for
reconsideration is not available to a claimant in response to a preliminary notice of an
overpayment, and that only the Board can review a final decision concerning an overpayment.3
The Office’s finding in this regard, however, is harmless error as appellant’s untimely request for
a prerecoupment hearing waived her right to review of the preliminary overpayment decision.4
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a prerecoupment
hearing.

2

Id.

3

Id. See also 20 C.F.R. § 10.440.

4

The Board notes that in his April 3, 2006 letter to the Board, appellant’s representative specifically sought
review of the hearing representative’s January 30, 2006 decision denying appellant’s request for a hearing on the
issue of fault and possible waiver regarding the preliminary finding of overpayment. The representative did not
request review of the Office’s December 1, 2005 forfeiture decision. The Board further notes that the Office’s
preliminary determination of overpayment is not a final decision over which the Board has jurisdiction. See 20
C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 30, 2006 is hereby affirmed.
Issued: January 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

